McCLELLAN, C. J.
— One of the mortgages involved in this case was executed on April 14th, 1894. Bo far as necessary to the point we will first consider, it is as follows : “Know all men by these presents that I, B. W. Tompkins, for and in consideration of being indebted to It. L. Harmon in the sum of one hundred and fifty-three and 30-100 dollars, for which I have executed my promissory note, which bears even date with this instrument, and due on the first day of October, 1894, and the better to secure the same together Avith any other amounts the said It. L. Harmon may advance me, in money or otherAvise, during the present or next year, have bargained, sold and conveyed, and by these presents do bargain, sell and convey to the said It. L. Harmon, his heirs and assigns, the folloAAdng described property, to-Avit: my entire crop groAvn the present or next year by me, or under • my direction, on my plantation,” etc. etc. “in Pike county, Alabama. * * * * And I also transfer to said Harmon all claims for rent or advances for the present or next year.” The question raised on this mortgage in the trial court was Avhether it is void for uncertainty of description of the property intended to be conveyed. It Avas insisted by the defendants beloAV and is insisted by the appellants here that the description “my entire crop groAvn the present or next year,” is fatally defective for that it covers the crop of one or the other of tAvo years and is wholly uncertain as to Avhich. We do not concur in this vieAA. To the contrary, Ave think that the mortgage on its face describes and embraces the crop of each and both years. It is given to secure advances to be made, or AAdiich might be made during the Iavo years, for, though this is expressed in the same language that is em*460ployed in the- description, “the present or next year,” there c‘an be no doubt but that it would stand as security for all advances made during either of the years, or, in other words, during the two years. And the language used in the description means no more or other than this: “my entire crop whether grown the present or next year,” or, to amplify, but only by paraphrasing, the expression: “my entire crop during the period of the advances, whether grown the present or next year.” And this view is strengthened by the terms of the transfer of all claims for rent and advances. That manifestly means all claims of the mortgagor for rent and advances existing during either of the years, and, of course, for both. Even if this construction were less clear on the face of the instrument we should feel in a measure constrained to its adoption by the duty we are under “to lean against the destruction of contracts on the ground of uncertainty;” the rule being that “a contract avIII not be declared Amid on that ground, unless, after reading and interpreting it in the light of the circumstances under which it was made,' and supplying or rejecting Avords necessary to carry into effect the reasonable intention of the. parties, their intention cannot be fairly collected and effectuated.” — Boykin v. Bank of Mobile, 72 Ala. 262.
What we have said applies also to the mortgage of April 9th, 1894. The further objections to the introduction of the mortgage of April 9th are also untenable. The plaintiff, of course, had the right to prove his title (o all the property alleged to have been converted by the defendants, and it was no objection that as to a part of it he derived title through a mortgage from A. B. and as to the other part his title Avas under a mortgage from 0.1).
The mortgage of J. W. Tompkins embraced all the crop groArn by him or under his direction on his plantation. This covered the bale grown by him and his sister, Avho Avas a member of his family and subsisted upon the supplies furnished by the mortgagee under the mortgage; and the court did not err in its rulings in respect of the evidence offered as to the conversion of this bale, nor in charging the jury in respect thereto as slioAvn in the bill of exceptions. . _
*461The evidence which was received without' objection tended to identify the cotton for which receipts were taken in the name of “S. W. Compkins,” as cotton raised by 8. W. Tompkins, covered by the mortgage ,and stored in the warehouse by him. The court, therefore, properly allowed these warehouse receipts to go to the jury along with all the evidence in the case; and the same is true, of course, in respect of the receipts issued to the mortgagors by their correct names.
We-discover no error in the record, and the judgment of the circuit court must be affirmed.
Affirmed.